internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-115494-00 date date legend date a date b we respond to your letter dated date requesting that we supplement our letter rulings dated date plr-103429-99 prior letter_ruling and date plr-101048-00 first supplemental letter_ruling the information submitted for consideration is summarized below capitalized terms retain the meanings assigned to them in the prior letter_ruling the prior letter_ruling concerned the pro_rata distribution by distributing of all the stock of controlled in connection with the request for the prior letter_ruling the taxpayer represented that the principal business_purpose for the transaction was to facilitate controlled’s ability to raise capital through a public offering of controlled common_stock the taxpayer represented that the controlled stock offering would be completed within one year of the spin-off based on the facts submitted and the taxpayer’s representation that it would complete the controlled stock offering within one year of the spin-off we issued the prior letter_ruling the spin-off was consummated on date a due to unanticipated business difficulties and unexpected market adversity controlled has not yet completed a public offering of its stock based on advice from its investment banker controlled does not anticipate that it will be able to complete the controlled stock offering within the one year period but now proposes to complete it no later than date b based on the information and representations submitted with the original and supplemental requests we rule that controlled’s completion of the offering no later than date b will not have an adverse effect on the rulings contained in the prior letter_ruling and the first plr-115494-00 supplemental letter_ruling and such rulings will remain in full force and effect the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours associate chief_counsel corporate by __________________________ mark s jennings acting chief branch
